                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ANGELA ARIONNA BRANDENBERG,
         Plaintiff,

       vs.                                                    CIV NO. 2:19-00323-SMV

ANDREW SAUL,
Commissioner of Social Security,
            Defendant.


                                  ORDER FOR EXTENSION

       Upon consideration of Defendant’s Unopposed Motion for an Extension of Time

(Doc. 16) to file a response to Plaintiff’s Motion to Reverse and Remand to Agency for

Rehearing with Supporting Memorandum (Doc. 15), the Court having reviewed the motion and

being otherwise fully advised, FINDS that the motion is well taken and is GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until December 16, 2019, to

file a response and Plaintiff shall have until December 30, 2019, to file a reply.

       SIGNED _November 20_, 2019.



                                              ___________________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge

SUBMITTED AND APPROVED BY:
Electronically submitted 11/14/2019
KIRSTEN WESTERLAND
Special Assistant United States Attorney

Electronically approved 11/14/2019
AIDA MEDINA ADAMS
Attorney for Plaintiff
